Citation Nr: 0110568	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  96-45 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama



THE ISSUES

1.  Entitlement to service connection for hydradenitis 
suppurative of the groin and buttocks with postoperative 
residuals.

2.  Entitlement to service connection for a disability 
manifested by hematuria.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

REMAND

The appellant had active service from July 1973 to July 1976.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Montgomery, Alabama, Regional Office (RO), which denied 
service connection for hydradenitis suppurative of the groin 
and buttocks with postoperative residuals.  In April 1998, 
the Board remanded the case to the RO for additional 
evidentiary development.  

Appellant subsequently appealed a February 1999 rating 
decision, which, in part, denied service connection for a 
disability manifested by hematuria.  

In a September 1999 Substantive Appeal, appellant checked off 
a box therein indicating that he wanted a "BVA hearing at a 
local VA office before a member, or members, of the BVA" 
(i.e., a "Travel Board" hearing).  In response thereto, in 
October 1999, the RO sent him a letter, requesting him to 
elect in writing, within a certain time period, what type of 
"Travel Board" hearing he wanted (either an in-person or 
videoconference "Travel Board" hearing).  Apparently, since 
he did not subsequently elect in writing, within a certain 
time period, the type of "Travel Board" hearing he desired, 
a "Travel Board" hearing was not scheduled.  However, a 
July 2000 written statement from appellant's representative 
indicates that an in-person "Travel Board" hearing is 
desired, since he stated therein that testimony would be 
presented during "a personal appearance before a member of 
the Board of Veterans' Appeals at the Montgomery VA Regional 
Office."  Since "Travel Board" hearings are scheduled by 
the RO (See 38 C.F.R. § 20.704(a) (2000)), the Board is 
herein remanding the case for that purpose, in order to 
satisfy procedural due process concerns.  

Accordingly, the case is REMANDED for the following:

The RO should schedule an "in person" 
"Travel Board" hearing and provide 
appellant and his representative notice 
thereof.  However, if prior to the date 
of the hearing, appellant decides that he 
does not want a hearing but instead wants 
appellate review of the case based upon 
the evidence of record, he may withdraw 
the hearing request in writing in 
accordance with 38 C.F.R. § 20.704(e) 
(2000).  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


